Citation Nr: 0833083	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to service connection for melanoma of the 
right leg, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a right leg scar.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, including service in the Republic of Vietnam from 
November 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for sleep apnea, 
cirrhosis of the liver (claimed as liver problems), melanoma 
of the right leg, to include as secondary to herbicide 
exposure, a right leg scar, and hypertension, to include as 
secondary to service-connected type II diabetes mellitus. 

Parenthetically, the Board notes that the veteran requested 
that he be afforded a hearing before the Board in support of 
his claims.  A videoconference hearing was scheduled in 
August 2008.  However, the veteran declined to report for 
that hearing.  None of the notice letters were returned as 
undeliverable.  The veteran has not provided good cause for 
his failure to report for her hearing.  Nor has he requested 
that it be rescheduled.  Accordingly, the veteran's request 
for a hearing is considered to be withdrawn.  38 C.F.R. § 
20.704(d) (2007).


FINDINGS OF FACT

1.  The first clinical evidence of sleep apnea is dated many 
years after the veteran's separation from service.  The 
veteran's sleep apnea is unrelated to his period of service 
or to any incident therein.

2.  The veteran does not have a current diagnosis of 
cirrhosis of the liver or any other diagnosed liver 
condition.

3.  The first clinical evidence of melanoma of the right leg 
is dated many years after the veteran's separation from 
service.  The veteran's right leg melanoma is unrelated to 
his period of service or to any incident therein, including 
exposure to herbicides in Vietnam.

4.  The veteran's right leg scar resulted from surgery to 
treat melanoma of the right leg, which manifested many years 
after the veteran's separation from service and is unrelated 
his period of service or to any incident therein.

5.  The evidence of record is at least in equipoise as to 
whether the veteran's currently diagnosed hypertension is due 
to his service-connected diabetes mellitus.


CONCLUSION OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Claimed cirrhosis of the liver was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

3.  Melanoma of the right leg was not incurred in or 
aggravated by the veteran's active service, including in-
service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

4.  A right leg scar was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

5.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including cirrhosis of 
the liver and malignant tumors, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran's sleep 
apnea and right leg scar, however, are not disabilities for 
which service connection may be granted on a presumptive 
basis. 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Melanoma, however, is not among these diseases or disorders.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

The veteran contends that he is entitled to service 
connection for sleep apnea, cirrhosis of the liver (claimed 
as liver problems), melanoma of the right leg, and a right 
leg scar.  Those claims will be examined in turn.

A.  Sleep Apnea

The veteran's April 1969 pre-enlistment examination and other 
service treatment records are void of any complaints, 
diagnoses, or treatment of sleep apnea or other sleep or 
respiratory disorders.  On examination prior to his 
separation from service in March 1972, the veteran did not 
report any respiratory problems or sleeping difficulties.  
Nor did clinical examination reveal any sleep or respiratory 
abnormalities.  Thus the Board finds that chronicity of in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for sleep 
apnea.  38 C.F.R. § 3.303(b).  In this case, the first post-
service evidence pertaining to this claim is dated in January 
1999.  At that time, the veteran was treated by a private 
physician for complaints of snoring and excessive daytime 
somnolence.  He underwent an overnight polysomnography and 
was subsequently diagnosed with moderate obstructive sleep 
apnea syndrome.  The veteran was given a continuous positive 
airway pressure (CPAP) device to treat that condition.  VA 
treatment records dated in June 2005 showed a history of 
sleep apnea controlled by CPAP.

While the veteran asserts that he has sleep apnea that is 
related to his military service, the first clinical evidence 
of this condition or related symptoms is dated in January 
1999, more than 26 years after he left active duty.  In view 
of the lengthy period between the veteran's separation from 
active service and the first documented symptoms of sleep 
apnea, there is no evidence of a continuity of treatment, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints of sleep apnea during the 
veteran's period of active service.  For this reason, the 
Board finds that a VA examination is not required in this 
case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no clinical evidence relating the veteran's 
currently diagnosed sleep apnea to his period of active 
service.  Thus, service connection for this condition is not 
warranted.

The Board has considered the veteran's contention that he has 
sleep apnea that is related to his active service.  However, 
as a lay person, he is not competent to opine as to medical 
etiology or to render medical opinions. Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Accordingly, his assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his currently diagnosed sleep apnea 
and his time in service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea and that the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Cirrhosis of the Liver

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the veteran maintains that he has liver 
problems that are related to his period of active service, 
that account is not supported by the evidence of record.  

The veteran's service treatment records are void of any 
complaints, diagnoses, or treatment of cirrhosis or other 
liver problems.  His post-service treatment records reflect 
that in May 1999, he was being treated for elevated liver 
enzymes.  In June 2000, he underwent a CT examination, which 
revealed two small hypodense areas of the liver of 
indeterminate etiology.  Later that month, the veteran 
underwent a comprehensive liver examination in which no 
diagnostic abnormality was identified.  A private physician's 
note dated in March 2007 indicated that the veteran was 
continuing to experience mildly elevated liver enzymes.  
However, no diagnosis was provided, and the clinical evidence 
of record is otherwise negative for any clinical evidence of 
a diagnosed liver condition.  

The Board has considered the veteran's contentions that he 
has liver problems that are related to his active service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
cirrhosis (claimed as liver problems) must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Melanoma of the Right Leg

The veteran asserts that he developed melanoma on his right 
leg as a result of exposure to Agent Orange while he was 
serving in Vietnam.  Any veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  In this case, the 
veteran's personnel records reveal that he served in Vietnam 
from November 1970 to November 1971, and that his decorations 
included the Vietnam Service Medal.  Thus, the veteran will 
be afforded the presumption of exposure to Agent Orange.  
However, the disorder for which the veteran has claimed 
service connection (melanoma) have not been shown to have a 
positive association with exposure to herbicides.  Therefore 
presumptive service connection as secondary to exposure to 
Agent Orange is not warranted.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  Having ruled 
out presumptive service connection in the present case, the 
Board will now address the issue of direct service 
connection.

The veteran's April 1969 pre-enlistment examination and other 
service treatment records are negative for any complaints, 
diagnoses, or treatment of melanoma or other skin cancers.  
Nor were there any complaints or clinical findings related to 
skin cancer at the time of  veteran's March 1972 separation 
examination.  

The veteran's post-service treatment records reflect that in 
May 1999, a biopsy was performed on a 0.54-mm lesion on his 
right leg, which was diagnosed as level II melanoma.  The 
veteran subsequently underwent surgery to excise the tumorous 
lesion and surrounding skin tissue, resulting in a small scar 
on his right leg. 

The clinical evidence of record does not show any impression 
of skin cancer until May 1999, more than 27 years after the 
veteran left active service.  In view of the lengthy period 
between the veteran's separation from active service and the 
first documented symptoms of melanoma, there is no evidence 
of a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the medical evidence of record is entirely void of 
competent medical evidence linking the veteran's melanoma or 
any skin condition to any incident of his active duty, 
including exposure to Agent Orange.  The Board has considered 
the veteran's own assertions as to such relationships.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence in support of his claim.

As the preponderance of the evidence is against the veteran's 
claim for service connection for melanoma of the right leg, 
to include as secondary to exposure to Agent Orange, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D.  Right Leg Scar

The veteran's service treatment records show no evidence of a 
right leg scar.  As noted above, the record reveals that in 
May 1999, the veteran underwent surgical excision to treat a 
cancerous lesion on his right leg, which left a residual 
scar.  

The first clinical evidence of a right leg scar is dated more 
than 27 years after the veteran's separation from active 
service.  That weighs heavily against the veteran's claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
there is no competent evidence of record establishing a nexus 
between the veteran's service and his right leg scar.  Thus, 
service connection on a direct basis is not warranted.  Boyer 
v. West, 210 F.3d 1351.  (Fed. Cir. 2000).  

Nor is service connection on a secondary basis warranted.  
The record reflects that the veteran's right leg scar is 
attributable to his treatment for melanoma.  However, for the 
reasons discussed above, the Board finds that the veteran's 
melanoma was not incurred in or aggravated by his active 
service and that the criteria for service connection thus 
have not been met.  Accordingly, the veteran may not 
establish service connection for a right leg scar as 
secondary to melanoma because the latter does not qualify as 
a service connected disability.  38 C.F.R. §§ 3.303, 3.310.  
The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right leg scar, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
E.  Hypertension

The veteran contends that his currently diagnosed 
hypertension is related to his diabetes mellitus.  The record 
reflects that the veteran has been service-connected for 
diabetes mellitus on the basis of herbicide exposure since 
October 2004.  He is currently rated as 20 percent disabled 
for that condition.  

The veteran's service treatment records are negative for any 
complaints, diagnoses, and treatment for hypertension.  His 
post-service treatment records show that he was diagnosed 
with diabetes mellitus in October 2001, six months after his 
diagnosis of hypertension in March 2001.  The RO subsequently 
determined that the veteran's hypertension was not related to 
his service-connected diabetes mellitus.  Significantly, 
however, that assessment appears to have been based solely on 
the fact that the diagnosis of hypertension preceded the 
diagnosis of diabetes mellitus.  

In support of his claim that service connection for 
hypertension is warranted, the veteran has submitted a March 
2007 opinion from his private physician indicating that the 
veteran's hypertension is "related to the relative insulin 
resistance of his diabetes."  

Following a careful review of the record, the Board finds 
that the evidence supports the veteran's claim of service 
connection for hypertension.  Here, the veteran's private 
physician, who has personally treated the veteran for 
diabetes mellitus, has specifically addressed his 
hypertension and related the onset of that disease to 
complications (specifically, the relative insulin resistance) 
resulting from his diabetes.  There is no negative medical 
opinion evidence.  Although not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Because the only medical evidence in this case 
supports the veteran's claim, service connection for 
hypertension, as secondary to diabetes mellitus, is 
warranted.  The Board notes that in a recent decision, the 
United States Court of Appeals for Veterans Claims (Court) 
cautioned against seeking an additional medical opinion where 
favorable evidence in the record is unrefuted, and indicating 
that it would not be permissible to undertake further 
development if the purpose was to obtain evidence against an 
appellant's claim.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).

In light of the credible testimony provided by the veteran 
and his representative, as well as the probative opinion 
offered by the veteran's private physician concerning the 
relationship between the veteran's hypertension and service-
connected diabetes mellitus, the Board finds that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  The veteran is entitled to the "benefit 
of the doubt" when there is an approximate balance of 
positive and negative evidence (i.e., where the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails). 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Accordingly, service connection for 
hypertension, secondary to service-connected diabetes 
mellitus, is warranted. 


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and March 
2006 that discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran, and had satisfied that duty prior to the final 
adjudication in the July 2005 supplemental statement of the 
case.  While the veteran received additional notice in July 
2005, concurrent with the supplemental statement of the case, 
the Board finds that the issuance of a supplemental statement 
of the case is not required because no evidence was received 
subsequent to the September 2007 supplemental statement of 
the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for sleep apnea is denied.

Service connection for cirrhosis of the liver (claimed as 
liver problems) is denied.

Service connection for melanoma of the right leg is denied.

Service connection for a right leg scar is denied.

Service connection for hypertension is granted.



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


